
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6185
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 12, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To improve security at State and local
		  courthouses.
	
	
		1.Short titleThis Act may be cited as the
			 Local Courthouse Safety Act of
			 2012.
		2.Security
			 trainingPart D of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3741 et seq.)
			 is amended by adding at the end the following:
			
				403.Preventing
				violence against law enforcement and ensuring officer resilience and
				survivabilityThe Director may
				carry out a training and technical assistance program designed to teach
				employees of State, local, and tribal law enforcement agencies how to
				anticipate, survive, and respond to violent encounters during the course of
				their duties, including duties relating to security at State, county, and
				tribal courthouses. If the Director offers a training program specifically
				designed to train participants on courthouse security issues, preference for
				admission into such program shall be given to employees of jurisdictions that
				have magnetometers available for use at their
				courthouses.
				.
		3.State Justice
			 InstituteThe State Justice
			 Institute Act of 1984 is amended—
			(1)in section 203(b)(1) (42 U.S.C.
			 10702(b)(1)), in the matter preceding subparagraph (A), by inserting ,
			 safe, after a fair; and
			(2)in section 206 (42
			 U.S.C. 10705)—
				(A)in subsection
			 (c)—
					(i)in
			 paragraph (14)—
						(I)by inserting
			 to before conduct; and
						(II)by striking
			 and at the end;
						(ii)by
			 redesignating paragraph (15) as paragraph (16); and
					(iii)by
			 inserting after paragraph (14) the following:
						
							(15)to improve the
				safety and security of State and local courts;
				and
							;
				and
					(B)by adding at the
			 end the following:
					
						(g)MagnetometersIn
				the case of a grant awarded under this section to be used as described in
				subsection (c)(15), if the State or local court applying for the grant does not
				have magnetometers available for use, not less than $300 nor more than $1,000
				of the matching fund required under subsection (d) of the State or local court
				shall be used to acquire a
				magnetometer.
						.
				4.Security
			 equipment
			(a)In
			 generalSubchapter III of
			 chapter 5 of title 40, United States Code, is amended by adding after section
			 559 the following:
				
					560.Surplus
				security equipment for State and local courts
						(a)DefinitionsIn
				this section—
							(1)the term
				surplus security equipment means surplus property that is used to
				detect weapons, including metal detectors, wands, and baggage screening
				devices; and
							(2)the term
				qualifying State or local courthouse means a courthouse of a State
				or local government that has less security equipment than the security needs of
				the courthouse require.
							(b)Disposal of
				surplus security equipment
							(1)In
				generalNotwithstanding any other provision of this subchapter,
				the Administrator of General Services shall ensure that a qualifying State or
				local courthouse has an opportunity to request to receive surplus security
				equipment for use at the qualifying State or local courthouse before the
				surplus security equipment is made available to any other individual or entity
				under this subchapter.
							(2)Disposal
								(A)In
				generalSubject to subparagraph (B), upon request by a qualifying
				State or local courthouse for surplus security equipment for use at the
				qualifying State or local courthouse, the surplus security equipment shall be
				made available to the qualifying State or local courthouse without cost, except
				for any costs of shipping, handling, and maintenance.
								(B)Multiple
				requestsIf more than 1 qualifying State or local courthouse
				requests a particular piece of surplus security equipment, the surplus security
				equipment shall be distributed based on need, as determined by the
				Administrator of General Services, with priority given to a qualifying State or
				local courthouse that has no security
				equipment.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 40, United States Code, is amended by inserting after the item relating to
			 section 559 the following:
				
					
						560. Surplus security equipment for State and local
				courts.
					
					.
			
	
		
			Passed the House of
			 Representatives September 11, 2012.
			Karen L. Haas,
			Clerk
		
	
